PER CURIAM.
The appellant challenges the postconviction court’s summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant’s motion raises two claims attacking his habitual violent felony offender sentence and multiple claims alleging ineffective assistance of counsel. The ineffective assistance of counsel claims were denied as conclusory but the postconviction court failed to allow the appellant an opportunity to amend the claims pursuant to Spera v. State, 971 So.2d 754, 761 (Fla.2007). We therefore reverse the summary denial of the appellant’s rule 3.850 motion with respect to his ineffective assistance of counsel claims and remand for the postconviction court to allow the appellant the opportunity to amend his facially insufficient claims within a reasonable period of time. We affirm without further discussion the appellant’s claims concerning the validity of his habitual violent felony offender sentence.
AFFIRMED in part, REVERSED in part, and REMANDED.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.